                   Case 16-11144-LSS          Doc 1620        Filed 08/16/20        Page 1 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
CHAPARRAL ENERGY, INC.,                                      : Case No. 16-11144 (LSS)
                                                             :
                           Reorganized Debtor.1              :
                                                             : Re: Docket No. 1619
------------------------------------------------------------ x
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
CHAPARRAL ENERGY, INC., et al.,2                             : Case No. 20-_____ (___)
                                                             :
                           Debtors.                          : (Joint Administration Requested)
                                                             :
------------------------------------------------------------ x Re: Docket No. 13.

                           DECLARATION OF JENNIFER M. KEOUGH

         I, Jennifer M. Keough, declare as follows:

        1.          I am the Chief Executive Officer (“CEO”) of JND Legal Administration LLC

(“JND”). This Declaration is based on my personal knowledge, as well as upon information

provided to me by experienced JND employees and counsel for the proposed Settlement Class3


1
    The Reorganized Debtor in this chapter 11 case, along with the last four digits of the Reorganized Debtor’s
    federal tax identification number, is Chaparral Energy, Inc. (0941). The Reorganized Debtor’s address is 701
    Cedar Lake Blvd., Oklahoma City, OK 73114.
2
    The Debtors in these cases, along with the last four digits (or five digits, in cases in which multiple Debtors
    have the same last four digits) of each Debtor’s federal tax identification number, are: CEI Acquisition, L.L.C.
    (1817); CEI Pipeline, L.L.C. (6877); Chaparral Biofuels, L.L.C. (1066); Chaparral CO2, L.L.C. (1656);
    Chaparral Energy, Inc. (90941); Chaparral Energy, L.L.C. (20941); Chaparral Exploration, L.L.C. (1968);
    Chaparral Real Estate, L.L.C. (1655); Chaparral Resources, L.L.C. (1710); Charles Energy, L.L.C. (3750);
    Chestnut Energy, L.L.C. (9730); Green Country Supply, Inc. (2723); Roadrunner Drilling, L.L.C. (2399); and
    Trabajo Energy, L.L.C. (9753). The Debtors’ address is 701 Cedar Lake Boulevard, Oklahoma City, OK
    73114.
3
    All capitalized terms used but not defined herein have the meaning assigned to such terms in the Joint Motion
    for the Entry of (A) a Preliminary Approval Order (I) Directing the Application of Bankruptcy Rule 7032, (II)
    Preliminarily Approving the Settlement, (III) Appointing the Settlement Administrator, (IV) Approving Form
    and Manner of Notice to Class Members, (V) Certifying a Class, Designating a Class Representative, and
    Appointing Class Counsel for Settlement Purposes Only, (VI) Scheduling a Settlement Fairness Hearing, and
    (B) a Judgment Finally Approving the Settlement (the “Joint Motion”).




RLF1 23875945v.1
                   Case 16-11144-LSS       Doc 1620     Filed 08/16/20    Page 2 of 8




(“Counsel”) as represented by Naylor Farms, Inc., and if called upon to do so, I could and would

testify competently thereto.

        2.          I have more than 20 years of experience creating and supervising Notice and

Claims Administration programs for lawsuits in several areas of litigation, including but not

limited to class action, bankruptcy, securities, mass tort, and data breach, and have personally

overseen well over 500 matters. A comprehensive description of my experience is attached

hereto as Exhibit A.

         3.         JND is a legal administration services provider with headquarters located in

Seattle, Washington. JND has extensive experience with all aspects of legal administration and

has administered hundreds of class action settlements.

         4.         As CEO, I am involved in all facets of JND’s operation, including monitoring the

implementation of our notice and claims administration programs. JND is one of the leading

legal administration firms in the country. JND’s class action division provides all services

necessary for the effective implementation of class action settlements including: (1) all facets of

legal notice, such as outbound mailing, email notification, and the design and implementation of

media programs, including through digital and social media platforms; (2) website design and

deployment, including on-line claim filing capabilities; (3) call center and other contact support;

(4) secure class member data management, including data obtained from third parties; (5) paper

and electronic claims processing; (6) calculation design and programming; (7) payment

disbursements through check, wire, PayPal, merchandise credits, and other means; (8) qualified

settlement fund tax reporting; (9) banking services and reporting; and (10) all other functions

related to the secure and accurate administration of class action settlements.




                                                    2
RLF1 23875945v.1
                   Case 16-11144-LSS      Doc 1620    Filed 08/16/20    Page 3 of 8




         5.         JND was recently approved as a vendor for the United States Securities and

Exchange Commission (“SEC”) as well as by the Federal Trade Commission (“FTC”). We also

have Master Services Agreements with various law firms, corporations, banks, and other

government agencies, which were only awarded after JND underwent rigorous reviews of our

systems, privacy policies, and procedures. JND has also been certified as SOC 2 compliant by

noted accounting firm Moss Adams. Finally, JND has been recognized by various publications,

including the National Law Journal, the Legal Times, and, most recently, the New York Law

Journal, for excellence in class action administration.

         6.         The principals of JND, including myself, collectively have over 75 years of

experience in class action legal and administrative fields. We have personally overseen some of

the most complex civil settlements including: $20 billion Gulf Coast Claims Facility; $10 billion

Deepwater Horizon BP Settlement; $6.15 billion WorldCom Securities Settlement; $3.4 billion

Indian Trust (the largest U.S. Government class action ever); and $3.05 billion

VisaCheck/MasterMoney Antitrust Settlement.

         7.         In the past several months alone, JND has been appointed Notice Expert in the

following matters: Linneman v. Vita-Mix Corp., No. 15-cv-748 (S.D. Ohio); In re Intuit Data

Litig., No. 15-cv-1778-EJD (N.D. Cal.); In re Broiler Chicken Antitrust Litig., No. 1:16-cv-

08637 (N.D. Ill.); McWilliams v. City of Long Beach, No. BC361469 (Cal. Super. Ct.); Granados

v. County of Los Angeles, No. BC361470 (Cal. Super. Ct.); Finerman v. Marriott Ownership

Resorts, Inc., No. 3:14-cv-1154-J-32MCR (M.D. Fla.); Huntzinger v. Suunto Oy, No. 37-2018-

00027159-CU-BT-CTL (Cal. Super. Ct.); and Dover v. British Airways, PLC (UK), No. 12-5567

(E.D.N.Y.). I have also been appointed as the Independent Claims Administrator (“ICA”) by the




                                                  3
RLF1 23875945v.1
                   Case 16-11144-LSS        Doc 1620    Filed 08/16/20     Page 4 of 8




United States District Court for the Northern District of California in Allagas v. BP Solar Int’l,

Inc., No. 14-cv-00560.

         8.         JND and its principals, including myself, have extensive experience handling

settlements in federal courts throughout the country including, but not limited to: In re Sheridan

Holding Co. I, LLC, No. 20-31844 (S.D. Tex.); In re SunTrust Banks, Inc. ERISA Litig., No. 08-

cv-03384-RWS (N.D. Ga.); Liotta v. Wolford Boutiques, LLC, No. 16-cv-4634 (N.D. Ga.); In re

AudioEye,          Inc.   Sec.   Litig.,   No.   15-cv-163   (DCB)   (D.     Ariz.);   Wornicki   v.

Brokerpriceopinion.com, Inc., No. 13-cv-03258 (PAB) (KMT) (D. Colo.); Dixon v. Zabka, No.

11-cv-982 (D. Conn.); United States v. Greyhound Lines, Inc., No. 16-67-RGA (D. Del.); In re

Wholesale Grocery Prods. Antitrust Litig., No. 9-md-2090 (ADM) (TNL) (D. Minn.); Tkachyk v.

Travelers Ins., No. 16-28-m (DLC) (D. Mont.); Muir v. Early Warning Servs., LLC, No. 16-cv-

00521 (D.N.J.); San Antonio Fire & Police Pension Fund v. Dole Food Co., No. 15-cv-1140

(LPS) (D. Del.); Anger v. Accretive Health, No. 14-cv-12864 (E.D. Mich.); Cecil v. BP Am.

Prod. Co., No. 16-cv-410 (RAW) (E.D. Okla.); Doughtery v. QuickSIUS, LLC, No. 15-cv-

06432-JHS (E.D. Pa.); Chance v. E.I. Du Pont De Nemours, No. 16-cv-00376-MAC-ZJH (E.D.

Tex.); Dover v. British Airways, PLC (UK), No. 12-cv-5567 (E.D.N.Y.); Finerman v. Marriott

Ownership Resorts, Inc., No. 14-cv-1154-J-32MCR (M.D. Fla.); In re Yahoo! Inc. Sec. Litig.,

No. 17-cv-00373 (N.D. Cal.); In re Akorn, Inc. Sec. Litig., No. 15-c-1944 (N.D. Ill.); Easley v.

Reserves Network, Inc., No. 16-cv-00544 (N.D. Ohio); Jeter v. Bullseye Energy, Inc., No. 12-cv-

411 (TCK) (PJC) (N.D. Okla.); Parmelee v. Santander Consumer USA Holdings Inc., No. 16-cv-

783-K (N.D. Tex.); Pierce v. Anthem Ins. Cos., No. 15-cv-00562-TWP-TAB (S.D. Ind.); Family

Medicine Pharmacy LLC v. Impax Labs., Inc., No. 17-cv-53 (S.D. Ala.); Kellgren v. Petco

Animal Supplies, Inc., No. 13-cv-644 (L) (KSC) (S.D. Cal.); Belanger v. RoundPoint Mortg.


                                                    4
RLF1 23875945v.1
                   Case 16-11144-LSS        Doc 1620      Filed 08/16/20     Page 5 of 8




Servicing, No. 17-cv-23307-MGC (S.D. Fla.); Linneman v. Vita-Mix Corp., No. 15-cv-748 (S.D.

Ohio); Broussard v. Stein Mart, Inc., No. 16-cv-03247 (S.D. Tex.); Cline v. TouchTunes Music

Corp., No. 14-CIV-4744 (LAK) (S.D.N.Y.); In re Global Tel*Link Corp. Litig., No. 14-CV-

5275 (W.D. Ark.); Sullivan v. Wenner Media LLC, No. 16-cv−00960-JTN-ESC (W.D. Mich.);

Backer Law Firm, LLC v. Costco Wholesale Corp., No. 15-cv-327 (SRB) (W.D. Mo.);

Bollenbach Enters. Ltd. P’ship v. Oklahoma Energy Acquisitions, No. 07-cv-00134 (W.D.

Okla.); Gragg v. Orange CAB Co., Inc., No. CV 12-576 RSL (W.D. Wash.); Hernandez v.

Experian Info. Solutions, Inc., No. 05-cv-1070-DOC (MLGx) (C.D. Cal.); Chester v. The TJX

Co., Inc., No. 5:15-cv-01437-DDP-DTBx (C.D. Cal.); In re Intuit Data Litig., No. 15-cv-1778-

EJD (N.D. Cal.); and del Toro Lopez v. Uber Techs., Inc., No. 17-cv-06255-YGR (N.D. Cal.).

         9.         JND is a “disinterested person,” as the term is defined in section 101(14) of the

Bankruptcy Code, as modified by section 1107(b) of the Bankruptcy Code, in that JND and its

profession personnel:

                    a. Are not creditors, equity security holders, or insiders of the Debtors;

                    b. Are not and were not, within two years before the date of the filing of the
                       2020 Bankruptcy Cases, directors, officers, or employees of the Debtors; and

                    c. Do not have an interest materially adverse to the interests of the Debtors’
                       estates or any class of creditors or equity security holders, by reason of any
                       direct or indirect relationship to, connection with, or interest in, the Debtors.

See 11 U.S.C. § 101(14).

         10.        JND further represents that:

                    a. It will not consider itself employed by the United States government and shall
                       not seek any compensation from the United States government in its capacity
                       as Settlement Administrator in the 2020 Bankruptcy Cases;

                    b. By accepting employment in the 2020 Bankruptcy Cases, JND waives any
                       right to receive compensation from the United States government in its
                       capacity as Settlement Administrator;


                                                      5
RLF1 23875945v.1
                   Case 16-11144-LSS       Doc 1620      Filed 08/16/20    Page 6 of 8




                    c. In its capacity as Settlement Administrator in the 2020 Bankruptcy Cases,
                       JND will not be an agent of the United States and will not act on behalf of the
                       United States;

                    d. It will not employ any past or present employees of the Debtors in connection
                       with its work as Settlement Administrator in the 2020 Bankruptcy Cases;

                    e. In its capacity as Settlement Administrator in the 2020 Bankruptcy Cases,
                       JND will not intentionally misrepresent any fact to any person;

                    f. None of the services provided by JND as Settlement Administrator in 2020
                       Bankruptcy Cases will be at the expense of the Clerk of the Bankruptcy Court
                       for the District of Delaware.

         11.        Although the Debtors do not propose to retain JND under section 327 of the

Bankruptcy Code pursuant to the Application, I caused to be submitted for review by our

conflicts system the names of all known potential parties in interest (the “Potential Parties in

Interest”) in the 2020 Bankruptcy Cases. The list of Potential Parties in Interest was provided

by the Debtors and included, among other things, the Debtors, non-Debtor affiliates, significant

equity holders, the Debtors’ current and former directors and officers, secured creditors, top 50

unsecured creditors, vendors, and other parties. The results of the conflict check were compiled

and reviewed by JND professionals under my supervision. At this time, and as set forth in

further detail herein, JND is not aware of any relationship that would present a disqualifying

conflict of interest. Should JND discover any new relevant facts or relationships bearing on the

matters described herein during the period of its retention, JND will use reasonable efforts to

promptly file a supplemental declaration.

         12.        To the best of my knowledge, and based solely upon information provided to me

by the Debtors, and except as provided herein, neither JND, nor any of its professionals, has any

materially adverse connection to the Debtors, their creditors, or other relevant parties. JND may

have relationships with certain of the Debtors’ creditors as vendors or in connection with cases in



                                                    6
RLF1 23875945v.1
                   Case 16-11144-LSS       Doc 1620    Filed 08/16/20    Page 7 of 8




which JND serves or has served in a neutral capacity as claims and noticing agent or

administrative advisor for another chapter 11 debtor.

         13.        JND may also have relationships with other professionals to be retained by the

Debtors.

         14.        JND has and will continue to represent clients in matters unrelated to the 2020

Bankruptcy Cases.          In addition, JND and its personnel have and will continue to have

relationships in the ordinary course of its business with certain vendors, professionals, and other

parties in interest that may be involved in the Debtors’ chapter 11 cases. JND may also provide

professional services to entities or persons that may be creditors or parties in interest in the 2020

Bankruptcy Cases, which services do not directly relate to, or have any direct connection with,

the 2020 Bankruptcy Cases or the Debtors.

         15.        To the best of my knowledge, neither JND nor any of its employees represent any

interest materially adverse to the Debtors’ estates with respect to any matter upon which JND is

to be engaged. Based on the foregoing, I believe that JND is a “disinterested person” as that

term is defined in section 101(14) of the Bankruptcy Code, as modified by section 1107(b) of the

Bankruptcy Code.

         16.        Having reviewed the Settlement Agreement in this case, I am confident JND can

perform the services described therein. To that end, JND has prepared an illustrative budget for

providing the required notices to the Settlement Class and administering the Settlement, attached

hereto as Exhibit B.




                                                   7
RLF1 23875945v.1
                   Case 16-11144-LSS     Doc 1620      Filed 08/16/20      Page 8 of 8




         I declare under penalty of perjury that the foregoing is true and correct.

Executed on August 14, 2020, in Seattle, Washington.



                                            By: /s/ Jennifer M. Keough
                                                Jennifer M. Keough




                                                   8
RLF1 23875945v.1
